DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morse (US Pat No 1,126,254) in view of Oishi et al. (US Pub No 2012/0322599 A1). Morse discloses an inner link plate (1) capable for a bicycle chain (fig. 1), the inner link plate having a longitudinal centerline (horizontal line along the center of 1) defining a longitudinal direction and comprising: 
Re claim 1, a first inner-link end portion (left end in fig. 5) including a first inner-link opening having a first inner-link center axis (fig. 5 shows the left hole, axis at the center of the hole); a second inner-link end portion (right end in fig. 5) including a second inner-link opening having a second inner-link center axis parallel to the first inner-link center axis (fig. 5 shows the right hole, axis at the center of the hole); a first inner-link intermediate portion (center portion of 1 between the two openings) interconnecting the first inner-link end portion and the second inner-link end portion; a first annular tubular extension (25) provided around the first inner-link opening; and a second annular tubular extension (13) provided around the second inner-link opening, wherein the first inner-link end portion has a first extended edge portion (left edge of 1) extending to be away from the second inner-link end portion in the longitudinal direction, such that the first extended edge portion is positioned between an outer link plate (3) connected to the inner link plate at the first inner-link end portion and a sprocket tooth, so that the first extended edge portion laterally contacts the sprocket tooth, when the outer link plate is mated with the sprocket tooth (fig. 2 shows the extended edge portion of 1 overlapping with a sprocket tooth, therefore it is positioned between the outer link plate and the tooth; the extended edge would contact the tooth when the tooth shifts laterally to engage with the inner surface of the extended edge, the extended edge limits the tooth’s lateral movement within the space between the two inner link plates and ensure that the tooth is more laterally centered), wherein a first distance between a first edge of the recessed portion and the first inner-link center axis is shorter than a second distance between the first inner-link center axis and an edge of the first extended edge portion on the longitudinal centerline (Oishi below teaches a first edge at 32a of the recessed portion 32 having a circular profile that forms part of a circular first end portion concentric with the first opening 29a; with this feature being taught to Morse, Morse’s oblong first extended edge portion would extend beyond the concentric circular first end portion partially defined by the recessed portion; as such, the distance to the recess edge is shorter), wherein an extended distance is defined in the longitudinal direction between the edge of the first extended edge portion (leftmost edge of 1 in fig. 5) and a part of a first radially outer circumferential surface of a first chain roller (4) of the bicycle chain, the part of the first radially outer circumferential surface of the first chain roller facing the first extended edge portion (leftmost edge of 4 in fig. 5), when the first chain roller has moved toward the second inner-link end portion in the longitudinal direction until a first radially inner circumferential surface of the first chain roller contacts the first annular tubular extension (fig. 1). 
Re claim 5, wherein the first inner-link end portion (left end in fig. 5) has a substantially oblong shape (fig. 2 shows the extra surface forming the oblong shape), and a portion of the first inner-link end portion excluding the first extended edge portion has a substantially circular shape (fig. 2: removing an extended portion at the left end would yield a circular shape concentric to the left hole).
Re claim 6, wherein an outer peripheral edge of the inner link plate includes a first inner-link end edge extending about the first inner-link end portion (outer perimeter left edge in fig. 2), a second inner-link end edge (outer perimeter right edge in fig. 2) extending about the second inner-link end portion, and a pair of first inner-link intermediate edges (top and bottom edges at the middle portion) extending along the first inner-link intermediate portion between the first inner-link end edge and the second inner-link end edge.
Re claim 7, wherein the second inner-link end portion has a second extended edge portion (fig. 4: right edge of 1) extending to be away from the first inner-link end portion in the longitudinal direction. 
Re claim 8, wherein the second inner-link end portion (right end in fig. 4) has a substantially oblong shape (fig. 4 shows the extra surface forming the oblong shape), and a portion of the second inner-link end portion excluding the second extended edge portion has a substantially circular shape (fig. 4: removing an extended portion at the left end would yield a circular shape concentric to the right hole).
Re claim 9, a first inner-link end portion (left end in fig. 5) including a first inner-link opening having a first inner-link center axis (fig. 5 shows the left hole, axis at the center of the hole); a second inner-link end portion (right end in fig. 5) including a second inner-link opening having a second inner-link center axis parallel to the first inner-link center axis (fig. 5 shows the right hole, axis at the center of the hole); a first inner-link intermediate portion (center portion of 1 between the two openings) interconnecting the first inner-link end portion and the second inner-link end portion; a first annular tubular extension (25) provided around the first inner-link opening; and a second annular tubular extension (13) provided around the second inner-link opening, wherein the first inner-link end portion has a first extended edge portion (left edge of 1) extending to be away from the second inner-link end portion in the longitudinal direction, such that the first extended edge portion is positioned between an outer link plate (3) connected to the inner link plate at the first inner-link end portion and a sprocket tooth, so that the first extended edge portion laterally contacts the sprocket tooth, when the outer link plate is mated with the sprocket tooth (fig. 2 shows the extended edge portion of 1 overlapping with a sprocket tooth, therefore it is positioned between the outer link plate and the tooth; the extended edge contacts the tooth when the tooth shifts laterally to engage with the inner surface of the extended edge, the extended edge limits the tooth’s lateral movement within the space between the two inner link plates and ensure that the tooth is more laterally centered), wherein an extended distance is defined in the longitudinal direction between the edge of the first extended edge portion (leftmost edge of 1 in fig. 5) and a part of a first radially outer circumferential surface of a first chain roller (4) of the bicycle chain, the part of the first radially outer circumferential surface of the first chain roller facing the first extended edge portion (leftmost edge of 4 in fig. 5), when the first chain roller has moved toward the second inner-link end portion in the longitudinal direction until a first radially inner circumferential surface of the first chain roller contacts the first annular tubular extension (fig. 1).
Re claim 12, wherein a non-chamfered edge portion of the first extended edge portion is provided proximate to the longitudinal centerline and adjacent to a chamfered edge portion of the first extended edge portion (fig. 2).
Re claims 13, 14, wherein the first chain roller is configured to be mounted on the first annular tubular extension (fig. 3 shows 4 is mounted on 25), the first chain roller having the first radially outer circumferential surface and the first radially inner circumferential surface configured to surround the first annular tubular extension (fig. 3).
Morse does not disclose:
Re claims 1, 10, wherein a recessed portion is formed on an interior surface of the first inner-link intermediate portion.
Re claims 1 and 9, wherein the extended distance is equal to or larger than 0.6 mm.
Re claim 9, wherein a chamfered edge portion is formed along an outer peripheral edge of the inner link plate so as to improve gear shifting.
Re claims 3, 11, wherein a recessed portion interior surface is provided on the recessed portion, a first inner-link end portion interior surface is provided on the first inner-link end portion, a second inner-link end portion interior surface is provided on the second inner-link end portion, and the recessed portion interior surface is further recessed relative to the first inner- link end portion interior surface and the second inner-link end portion interior surface.  
However, Oishi teaches an inner link plate (14) for a bicycle chain (title):
Re claims 1 and 10, wherein a recessed portion (32) is formed on an interior surface of the first inner-link intermediate portion (fig. 6).
Re claims 3, 11, wherein a recessed portion interior surface (surface of 32) is provided on the recessed portion, a first inner-link end portion interior surface (surface of 26a) is provided on the first inner-link end portion, a second inner-link end portion interior surface (surface of 26b) is provided on the second inner-link end portion, and the recessed portion interior surface is further recessed relative to the first inner-link end portion interior surface and the second inner-link end portion interior surface (fig. 5).
Re claim 9, wherein a chamfered edge portion is formed along an outer peripheral edge of the inner link plate so as to improve gear shifting (fig. 5 shows a chamfered edge portion at the periphery that extends substantially along an entire outer peripheral edge of the inner link plate).
Re claim 12, wherein a non-chamfered edge portion of the first extended edge portion is provided proximate to the longitudinal centerline and adjacent to the chamfered edge portion of the first extended edge portion (fig. 5).
Regarding claims 1 and 10, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a recessed portion, as taught by Oishi, to reduce the amount of material used to manufacture the plate. This would also reduce the weight of the plate. 
Regarding claims 1 and 9, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed extended distance range to ensure proper lateral movement of the chain and reduce jamming, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 9, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a chamfered edge portion, as taught by Oishi, to enable smoother engagement between the sprocket teeth and the link plate. 

Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive.
On pages 10-11 of the Remarks, Applicant argues Morse does not teach the extended edge portion laterally contacts the sprocket tooth. Sleeve 25 transmit pressure from the sprocket to the outer link plate. Examiner respectfully disagrees. Applicant referred to a section of Morse’s specification to justify the lack of lateral contact between the sprocket tooth and the extended edge portion of the inner link plate. However, this section in Morse discusses the force transmission pertaining to a rocking motion in the radial direction of the chain. It does not preclude the lateral chain motion where the extended edge portion would contact the sprocket tooth. There are small tolerances between the chain components such that, when accumulated over numerous link sections, the chain is able to exhibit a lateral flexing. Even further, the entire chain section received on the sprocket may be shifted laterally to a point where the extended edge portion of the inner link plate laterally contacts the sprocket tooth.
On pages 11-15, Applicant argues a Morse Chain Company brochure and Morse Chain Company advertisement teach a silent chain for transmission of large amounts of power, as distinguished from bicycles. Examiner respectfully disagrees. The brochure and advertisement are directed to advantages of a rocker pin, which would translate to a rocking motion in the radial direction of the chain. It does not preclude the lateral chain motion where the extended edge portion would contact the sprocket tooth. While not clear, the pictures of the silent chain in the brochure and advertisement are constructed differently from the Morse prior art - the chain in the brochure and advertisement has more than four links associated with each joint and that the sprocket tooth does not extend between the inner surfaces of the inner links. As such, the brochure and advertisement are not analogous to the Morse prior art. Additionally, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654